Supplemental Action
The office action is provided to change 112(a) rejection to 112(b) rejection below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2021 was filed before the mailing date of this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the 112(b) rejection below cited in the IDS of Written Opinion of PCT filed 4/8/21.
Regarding independent claims 1 and 11 recited limitation:
"a processor operable to estimate a first amount of light detected ...by ...sensor that is attributable to light…" is incomprehensive and indefinite subject matter, as the expression "to estimate a first amount of light" define the subject-matter by result to be achieved: the processor does not manipulate or compute any “amount of light", said term "amount" being obscure, per se, as well.
"to substrate...amount" is indefinite subject matter based on the same reasoning as before.
"second amount represents a combined amount....display screen" is indefinite subject matter based on the same reasoning as before.
"the processor is operable to control the brightness ...based , at least in part,
on the light value" is indefinite subject matter based on the same reasoning as before, in addition said term "value" is undefined and the expression “at least in part" is obscure because representing a definition in relation to further unclaimed
entities (part?).
Independent claim 1 does not define any technical features to control the
brightness of a screen.
2.	In the whole set of claim 1 to 19 are not defined essential features which are
recited in the description for instance. The proposed independent
claims shall comprise all features essential for the inventive solution of an
identified technical problem to be solved.
3. 	None of the claims defines what an "amount" is ? what a "value" is? what an
"amplitude" is?
4. 	None of the claims defines any technical means or process permitting to define
what a "periodic signal" is? therefore how to extract it? and further how to
correlate it with an amplitude of the light?
5.	What does "a refresh signal" mean? a clock?
6.	What does a "channel" mean ? a color? nowhere in the whole application
(description, drawing and claims) is defined what a channel is.
7.	Claim 9 recites "the processor is operable to report a lux value to the display
screen ...based , at least in part, on the ambient light value" is indefinite subject matter based on the same reasoning as before against claim 1.
8.	Claim 10 is objected based on the same reasoning as against claim 9 before.
The whole set of dependent method claims are indefinite subject matter based on the same	reasoning as the before.
9.	The dependent claims are rejected for depending upon the rejected independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng US 20140166850 (IDS cited and in Written Opinion of PCT filed 4/8/21).
Regarding claim 1, Zheng teaches an apparatus comprising: a light emitting display screen (abstract); an ambient light sensor disposed behind the display screen (Fig 3 position B or C, ¶41); a processor operable to receive, process and analyze signals from the ambient light sensor and to control a brightness of the display screen (Fig 3 element 40, ¶42), wherein the processor is operable to estimate a first amount of a light signal detected by the ambient light sensor that is attributable to light generated by the display screen, to subtract the first amount from a second amount so as to obtain an ambient light value, wherein the second amount represents a combined amount of light detected by the ambient light sensor, the combined amount including ambient light and light generated by the display screen, and wherein the processor is operable to control the brightness of the display screen based, at least in part, on the ambient light value (abstract and Fig 5, ¶48).
Regarding claim 11, a method claim 11 associated the apparatus claim 1, and having similar limitations to claim 1 and is rejected on the same grounds of rejection.
Regarding claim 2, Zheng teaches the apparatus of claim 1 wherein the display screen comprises an OLED-type display screen (Zheng ¶29, five last lines).
Regarding claim 7, Zeng teaches the apparatus of claim 1 further including a cover glass, wherein the light emitting display screen is disposed behind the cover glass (see ¶31).
Claim 3-6 and 8-10 are so unclear (see 112b rejection) that the features of Zeng as identified above against claim 1 are applicable here too.
Claims 12-19 are rejected mutatis mutandis as claims 2-10.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergquist US 2017/0092187 (IDS cited and in Written Opinion of PCT filed 4/8/21).
Regarding claim 1, Bergquist teaches an apparatus comprising (abstract): 
a light emitting display screen (¶29, item 20, Fig 1); 
an ambient light sensor disposed behind the display screen (¶31, item 10, Fig 1); 
a processor operable to receive, process and analyze signals from the ambient light sensor and to control a brightness of the display screen (¶30, item 30, Fig 1), 
wherein the processor is operable to estimate a first amount of a light signal detected by the ambient light sensor that is attributable to light generated by the display screen, to subtract the first amount from a second amount so as to obtain an ambient light value, wherein the second amount represents a combined amount of light detected by the ambient light sensor, the combined amount including ambient light and light generated by the display screen, and wherein the processor is operable to control the brightness of the display screen based, at least in part, on the ambient light value (figures 1-3, ¶40 to ¶54).
Regarding claim 2, Bergquist teaches the apparatus of claim 1 wherein the display screen comprises an OLED-type display screen (see ¶29).
Regarding claim 11, a method claim 11 associated the apparatus claim 1, and having similar limitations to claim 1 and is rejected on the same grounds of rejection.
Claim 3-6 and 9-10 are so unclear (see 112b rejection) that the features of Bergquist as identified above against claim 1 are applicable here too.
Claim 8 is unclear (see 112b rejection) but seems to be disclosed in Bergquist ¶ 26 (spectral channels).
Claims 12-19 are objected mutatis mutandis as claims 2-10.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shedletsky et al.  US 2014/0183342 (IDS cited and in Written Opinion of PCT filed 4/8/21).
Regarding claim 1, Shedletsky teaches an apparatus comprising: 
a light emitting display screen (¶33, Fig 1); 
an ambient light sensor disposed behind the display screen (¶53, figure 6, item 40); 
a processor operable to receive, process and analyze signals from the ambient light sensor and to control a brightness of the display screen (¶53 onwards),
wherein the processor is operable to estimate a first amount of a light signal detected by the ambient light sensor that is attributable to light generated by the display screen, to subtract the first amount from a second amount so as to obtain an ambient light value, wherein the second amount represents a combined amount of light detected by the ambient light sensor, the combined amount including ambient light and light generated by the display screen, and wherein the processor is operable to control the brightness of the display screen based, at least in part, on the ambient light value (¶53 onwards, ¶92).
Regarding claim 2, Shedletsky teaches the apparatus of claim 1 wherein the display screen comprises an OLED-type display screen (¶44 onwards).
Regarding claim 11, a method claim 11 associated the apparatus claim 1, and having similar limitations to claim 1 and is rejected on the same grounds of rejection.
Claim 3-6 and 8-10 are so unclear (see 112b rejection) that the features of Shedletsky as identified above against claim 1 are applicable here too.
Regarding claim 7, Shedletsky teaches the apparatus of claim 1 further including a cover glass, wherein the light emitting display screen is disposed behind the cover glass (see ¶55).
Claims 12-19 are objected mutatis mutandis as claims 2-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupe US 2003/0016215.
Regarding independent claim 1, Slupe teaches an apparatus comprising: 
a light emitting display screen (Slupe ¶20, Fig 1, item 14); 
an ambient light sensor disposed behind the display screen (Slupe ¶53, figure 6, item 40. It would have been obvious matter of design choice to relocate at least one well-known element, e.g., an ambient light sensor disposed behind the display screen to a desired location as applicant claimed. Thus, relocation of the well-known element is not patentable; MPEP 2144.04 (IV) states relocate at least one well-known, e.g., an ambient light sensor disposed behind the display screen was held unpatentable and would not have modified the operation of the display device).
a processor (item 102, ¶34, Fig 2) operable to receive, process and analyze signals from the ambient light sensor and to control a brightness of the display screen (Slupe ¶23),
wherein the processor is operable to estimate a first amount of a light signal detected by the ambient light sensor that is attributable to light generated by the display screen, to subtract the first amount from a second amount so as to obtain an ambient light value, wherein the second amount represents a combined amount of light detected by the ambient light sensor, the combined amount including ambient light and light generated by the display screen, and wherein the processor is operable to control the brightness of the display screen based, at least in part, on the ambient light value (Slupe ¶30-¶32, ¶36, figures 1-3).
Regarding independent claim 11, a method claim 11 associated the apparatus claim 1, and having similar limitations to claim 1 and is rejected on the same grounds of rejection.
Regarding claims 3 and 13, Slupe teaches wherein the processor is operable to estimate the first amount of the light signal detected by the ambient light sensor based on a feature of a signal detected by the ambient light sensor, wherein the feature correlates with an amplitude of a light signal generated by the display screen (see Slupe ¶23).

Regarding claims 4 and 14, Slupe teaches wherein the feature of the signal detected by the ambient light sensor that correlates with the amplitude of the light signal generated by the display screen corresponds to a refresh period of the display screen (see Slupe ¶35, and Fig 3).
Regarding claims 5 and 15, Slupe teaches wherein the processor is operable to extract a periodic signal from data received from the ambient light sensor, wherein an amplitude of the extracted periodic signal correlates with an amplitude of the light generated by the display screen, the processor further being operable to access a look-up table to estimate the amplitude of the light generated by the display screen based on the amplitude of the extracted periodic signal (see Slupe ¶35-¶37, and Figs 3-4).
Regarding claims 6 and 16, Slupe teaches wherein the periodic signal has a period that is the same as a period of a refresh signal for the display screen (see Slupe ¶36, Fig 4).
Regarding claims 7 and 17, Slupe teaches a cover glass, wherein the light emitting display screen is disposed behind the cover glass (the video monitor 14 inherently has a cover glass).
Regarding claims 8 and 17, Slupe teaches wherein the ambient light sensor includes multiple light channels, the processor being operable to estimate, for each particular channel separately, a respective ambient light value by: estimating a first respective amount of a light signal detected by the particular channel that is attributable to light generated by the display screen, and subtracting the first respective amount from a second respective amount so as to obtain the respective ambient light value, wherein the second amount represents a combined amount of light detected by the particular channel, the combined amount including ambient light and light generated by the display screen, and wherein the processor is operable to control the brightness of the display screen based, at least in part, on a weighted average of the respective ambient light values for the channels (see Slupe ¶30, Fig 2).

Claims 2, 12, 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupe as applied to claims 1 and 11 above, and further in view of Diefenbaugh et al. US 2006/0092182.
Regarding claims 2, 9 and 18, Slupe does not teach organic light emitting diode display device; wherein the processor is operable to report a lux value to the display screen, wherein the lux value is based at least in part on the ambient light value, the display screen being operable to respond in a predetermined manner based on the reported lux value.
Regarding claims 12, 10 and 19, Slupe does not teach wherein the display screen is operable to adjust its display light level in response to the reported lux value.
	Diefenbaugh teaches an organic light emitting diode display device including the processor is operable to report a lux value to the display screen, wherein the lux value is based at least in part on the ambient light value, the display screen being operable to respond in a predetermined manner based on the reported lux value,  the display screen is operable to adjust its display light level in response to the reported lux value (see Diefenbaugh ¶31, ¶86 and  Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Diefenbaugh into the system of Slupe. The motivation for doing so would improve the  better display brightness adjustment based on the dark and bright environments, Diefenbaugh ¶86.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: June 2, 2022